Citation Nr: 1614115	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from February to June 1986 and on active duty from March 1987 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

By way of background, the Veteran filed his claim for service connection for hypertension in April 2009.  The RO denied the claim in a December 2009 rating decision.  The Veteran timely filed a notice of disagreement in April 2010, and the RO issued a Statement of the Case (SOC) in August 2012, continuing the denial.  The Veteran timely filed a VA Form 9 formal appeal in September 2012 and indicated that he did not wish to have a hearing.  However, in September 2014, the Veteran submitted a correspondence inquiring as to the status of his appeal, and re-submitted his September 2012 VA Form 9, this time indicating he wished to have a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).

To date, the Veteran has not been afforded his desired hearing.  Upon a review of the entire record, there is no indication that the Veteran wished to withdraw his hearing request.  Because the RO schedules Travel Board hearings, a remand of this case is warranted in order for the RO to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The RO should schedule the Veteran for 
a Travel Board hearing before a Veterans 
Law Judge in accordance with the docket 
number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


